Citation Nr: 0004862	
Decision Date: 02/24/00    Archive Date: 02/28/00

DOCKET NO.  98-19 871A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to the assignment of a higher disability rating 
for post-traumatic stress disorder (PTSD), currently rated as 
30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs.  A notice of disagreement (NOD) was 
received in June 1998, a statement of the case was issued in 
October 1998, and a substantive appeal was received in 
January 1999.  

The February 1998 rating decision on appeal granted the 
veteran's request for service connection for PTSD, assigning 
a 10 percent rating and a March 30, 1993 effective date.  In 
February 1999, during the pendency of this appeal, the RO 
increased the rating to 30 percent disabling.  Inasmuch as 
the grant of a 30 percent rating is not the maximum benefit 
for PTSD under the rating schedule, and as the veteran has 
not expressly indicated that he wishes to limit his appeal to 
that particular rating, the claim for an increased rating for 
that disability remains in controversy, and hence, is a 
viable issue for appellate consideration by the Board.  See 
AB v. Brown, 6 Vet. App. 35, 38-39 (1993).


FINDINGS OF FACT

1.  The veteran's PTSD results in no more than occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

2.  The veteran's PTSD symptomatology results in social and 
industrial inadaptability that is more than moderate but less 
than rather large. 


CONCLUSION OF LAW

The criteria for entitlement to the assignment of a higher 
disability rating for PTSD, currently rated as 30 percent 
disabling, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.125-4.130, 4.132, Diagnostic Code 
9411 (1996); 38 C.F.R. §§ 4.126, 4.130, Diagnostic Code 9411 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is appealing the original assignment of a 
disability rating following an award of service connection, 
and, as such, the claim for the increased rating is well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991); Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).  After reviewing the 
record which shows VA examinations and private medical 
records as well as RO attempts to obtain any additional 
pertinent medical records, the Board is also satisfied that 
all relevant facts have been properly developed and that no 
further assistance to the veteran is required to comply with 
the duty to assist as mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

During a March 1993 VA psychiatric examination, in which the 
examiner indicated the claims file had been reviewed, the 
veteran reported living with a female friend.   He reported 
working from 1970 until 1986, when he had to retire due to 
job related injuries.  He reported few friends, and not doing 
much at home, including reading, as he has lost interest and 
concentration, a decreased appetite, and depression.  He did 
report watching television, but no getting out of the house 
much.  Upon mental status examination the veteran was noted 
to be alert, oriented, and cooperative.  He was noted to be 
hyperactive, with a constricted affect with decreased 
intensity, and with a depressed mood with tearfulness.  His 
rate of speech was noted to be normal, coherent, and logical, 
with no thought disorder and no psychotic symptoms.  He 
reported not being suicidal or homicidal.  His concentration 
was noted to be fair, on testing, with his long- and short-
term memory and immediate and five minute recall being 
intact.  His judgment was noted to be good and his insight to 
be adequate.  His general fund of knowledge was noted to be 
average.  The examiner indicated that a diagnosis of 
dysthymic disorder could be justified, but that he did not 
exhibit all the symptoms of PTSD as noted in the American 
Psychiatric Association : Diagnostic and Statistical Manual 
of Mental Disorders, Third Edition, Revised (DSM-IIIR).  The 
diagnoses were: (Axis I) dysthymic disorder, past history of 
alcohol abuse, sober one year; (Axis II) no diagnosis; (Axis 
III) as per file folder; (Axis IV) moderate; (Axis V) GAF of 
60.

During a March 1993 psychological examination the examiner 
observed that the veteran arrived on time, was neatly groomed 
and attired, and was found to be alert and well oriented.  
His speech was noted to be spontaneous and logical, revealing 
no evidence of psychotic disturbance.  His cognitive 
functioning appeared to be grossly intact, his affect was 
appropriate, and he displayed a mildly anxious mood, but no 
obvious signs of depression were seen.  He was pleasant and 
cooperative, interacting with the examiner.  He was 
administered the Minnesota Multiphasic Personality Inventory 
(MMPI) with routine pre-test instructions which included 
encouragement for honest responding.  The examiner indicated 
the test results were invalid and uninterpretable due to 
gross over-endorsement of symptoms across nearly all test 
scales.  The examiner indicated the possible reasons were a 
sincere "cry for help" to gain attention from professional 
help givers, and malingering for some personal gain.  The 
examiner, however, stated that he could not determine which 
of these reasons were applicable.  He also indicated the 
veteran's PTSD score on the Kean subscale was inflated and 
uninterpretable due to test invalidation.  The examiner 
indicated that adjudicators would have to rely on reports 
from psychiatric examiners and treatment providers to 
determine the validity of the veteran's claim.  He also noted 
that "[a] careful review of the claimant's history of 
motivation for psychological help (i.e., not just 
psychotropic drug taking) and response to same would be 
useful in determining the genuineness of his struggle with 
post-traumatic stress."  The diagnostic impression was that 
PTSD could not be confirmed or ruled out.

A March 1993 statement from the veteran's private 
psychiatrist indicated he had been seeing the veteran since 
September 1992.  The physician indicated the veteran's 
treatment consisted of helping him review his symptoms and 
develop alternative methods of coping, and the prescribing of 
drugs.  The physician indicated that the veteran's symptoms 
of anxiety continued to be reduced, but that it still 
interfered with his concentration, and that his interpersonal 
relationship with others had improved.  He reported the 
veteran was considering marriage, and that he was noted to be 
more spontaneous and less inhibited.  The diagnoses were : 
(Axis I) (a) depression, not otherwise specified, (b) PTSD, 
(c) alcohol dependency in remission; (Axis II) dependent 
personality disorder with compulsive traits; (Axis III) crush 
injury and hypertension.

A November 1995 statement from a private psychiatrist 
indicated the veteran was treated for depression, due to his 
PTSD, and due to family problems.  The physician indicated 
the veteran reported flashbacks, nightmares, and "certain 
behaviors ... directly related to his military experience."

A July 1996 statement from a private non-physician counselor 
indicated the veteran was being treated for depression due to 
PTSD, his relationships, and finances.  She also reported 
that the veteran was being treated by a psychiatrist (for 
prescribed medication) and by herself for counseling.  She 
indicated the veteran reported symptoms of depressed mood, 
insomnia, poor concentration, anxiety, and fatigue.  She 
indicated he reported nightmares and flashbacks as symptoms 
of PTSD, which "contributed" to his depression.  The 
diagnoses were Axis I major depression and PTSD.  She noted 
the veteran was still taking Xanax for anxiety.

During a September 1997 VA psychiatric examination, in which 
the examiner indicated he had reviewed the veteran's medical 
records and claims folder, and had spent two and one half 
hours interviewing the veteran, the veteran reported a post-
service history of drug and alcohol abuse and violent 
episodes.  He also reported beginning treatment for 
depression in the mid 1980's, related to non-service 
connected on-the-job injuries.  He also reported still having 
counseling with a private therapist "monthly."  He reported 
that he currently slept 5-6 hours per night, with medication; 
that he has dreams related to incidents in Vietnam about 2-3 
times per week; that his appetite was poor, with a ten pound 
weight loss over the past year; that his energy level was 
low, in part complicated by his pulmonary history; that his 
memory and concentration were diminished; that he has 
intrusive thoughts of his Vietnam experiences; that his mood 
was "troubled" by both depression and anger at least 50 
percent of the time, with no good periods exceeding or equal 
to two months in duration; that he is irritable and 
uncomfortable in crowds; that he occasionally has thoughts of 
shooting himself, but no history of attempts or current 
suicidal or homicidal ideation; and that he occasionally has 
auditory hallucinations of hearing a helicopter which is not 
there, but no visual hallucinations.

The examiner indicated there was no thought insertion, ideas 
of reference, or paranoia beyond hypervigilence exhibited by 
the veteran, although there was some vague thought 
broadcasting.  He reported he has never been hospitalized for 
psychiatric reasons.  Various current medications were 
reported.  The veteran reported he felt the Xanax and Prozac 
helped him considerably.  The veteran reported numerous 
physical disabilities.  He reported never being married and 
having no children.  He reported living "primarily" alone 
in his own home, managing his own routine financial affairs, 
having no close friends, but having two close sisters, having 
no hobbies, but being dependent on his prescription drugs.  
He reported not working since 1986, due to physical injuries 
and disabilities.  He reported no current flashbacks.  The 
examiner stated the veteran indicated his psychiatric 
impairment was apparently primarily social in nature, 
preferring to be alone.  The veteran reported doing his own 
shopping, but not attending church or public events.  He 
estimated he has had about five relationships with women 
since the 1960's, with a current "off and on" relationship 
since 1990.  The examiner indicated the veteran's 
unemployment was clearly due to physical, rather than 
psychiatric, impairment.

Upon mental status examination the veteran was noted to be 
appropriately groomed, but nervous or uncomfortable initially 
during the interview.  His speech was noted to be of normal 
rate and volume, with no loosening of association, while his 
mood was noted to be normal, but mildly anxious.  His affect 
was noted to be full ranged, and he was oriented to person, 
place, and situation.  While the veteran was noted to be 
"off one day of the week," he was noted to get the 
date/month/year correct.  His thought processes were noted to 
be unremarkable for immediate suicidal, homicidal, or 
paranoid ideation beyond hypervigilence, were goal oriented, 
logical, and coherent.  No signs of psychosis were noted.  
Judgment was noted to be intact, as was insight, but 
cognitive processes were noted to be somewhat impaired.  He 
had difficulty focusing on a task, and completing it, but 
remote memory was noted to be intact, while short term memory 
was impaired.  The examiner concluded that, based on his 
findings, the veteran's symptomatology and depression both 
appeared to have become more pronounced since he became 
physically disabled.  A GAF score of 47 was reported, and the 
examiner indicated the GAF score reflected the degree of 
social impairment along with a degree of depression.

The RO, by the February 1998 decision on appeal, granted 
service connection for PTSD and assigned a 10 percent rating, 
effective March 30, 1993.  By a February 1999 decision the RO 
increased that rating to 30 percent, also effective March 30, 
1993.  The Court has held that at the time of an initial 
rating in an original claim separate ratings can be assigned 
for separate periods of time based on facts found, a practice 
known as "staged" ratings.  See Fenderson, at 126.  Thus, 
the Board will consider whether a higher rating is warranted 
subsequent to March 30, 1993.

The Board notes that during the pendency of this appeal the 
schedular criteria for rating PTSD were changed, effective 
from November 7, 1996.  Where the law or regulations change 
while a case is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  To give the veteran every consideration with respect 
to the current appeal, the claim will be rated under both the 
former and the revised rating criteria.

Under the former criteria, found at 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996), a 30 percent rating required 
that the veteran's ability to establish or maintain effective 
or favorable relationships with people had to be definitely 
impaired.  The psychoneurotic symptoms must result in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  The term "definite" has been defined as 
"distinct, unambiguous, and moderately large in degree," 
and representing a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOGCPREC No. 9-93 (Nov. 9, 1993); Hood v. 
Brown, 4 Vet. App. 301 (1993).

A 50 percent rating required that the veteran's ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired.  By reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.

As noted above, for a 50 percent evaluation under the former 
criteria, the evidence must show that the veteran's ability 
to establish or maintain effective or favorable relationships 
with people was considerably impaired, and that by reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.  Such is not shown in 
this case, at any time subsequent to March 30, 1993.  As 
noted above, the veteran is unemployably disabled, by his own 
admissions, due to his physical disabilities rather than his 
PTSD symptomatology.  He has reported no PTSD symptomatology 
that interfered with his prior employment.  He also reported 
a female "off and on" relationship since 1990.  He has 
never been hospitalized for PTSD symptomatology.  Two VA 
examiners in March 1993 did not even diagnose PTSD, and one 
indicated the veteran had exaggerated both his non-PTSD and 
his PTSD symptomatology on testing.  One of these examiners 
also provided a GAF of 60, based on the totality of the 
veteran's mental picture, including non-service connected 
depression, but explicitly rejecting a diagnosis of PTSD.  As 
the term "definite" has been defined as "distinct, 
unambiguous, and moderately large in degree," and 
representing a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large," as 
noted above, when determining whether the criteria for a 30 
percent rating have been met, and as the veteran's social 
impairment, being the only one affected, as opposed to 
industrial impairment, as noted above by both the veteran and 
his mental health care providers and examiners, it cannot be 
found that the veteran's symptomatology rises to the level 
necessary for a 50 percent rating, under the former criteria, 
as this rating requires evidence of a large, or considerable, 
impairment of industrial adaptability.  

While the 1997 Global Assessment of Functioning (GAF) scale 
score of 47 indicates both serious symptoms and serious 
difficulty in social and occupational functioning, see 
American Psychiatric Association:  Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (1994), this one 
score is not consistent with other reported GAF scores.  
Moreover, the evidence clearly shows that the veteran's PTSD 
resulted mainly in limitation of social functioning to some 
degree.  Thus, as both the veteran and the examiner have 
indicated the veteran has little or no occupational 
functional impairment due to his PTSD.  Based on the 
foregoing, the Board finds that the veteran's PTSD 
symptomatology, standing alone, does not rise to the 
considerable level required for a 50 percent rating under the 
former criteria for any period subsequent to March 30, 1993. 

Mental disorders are currently rated in accordance with 
38 C.F.R. § 4.130, Diagnostic Code 9201-9521.  PTSD is  rated 
in accordance with 38 C.F.R. § 4.130, Diagnostic Code 9411.  
As noted above, the veteran has been assigned a 30 percent 
rating for PTSD under § 4.130, Diagnostic Code 9411.  Under 
that section, a 30 percent rating requires occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

As noted above, the medical evidence indicates that the 
veteran has no more than a moderate PTSD illness, with 
moderate PTSD symptoms that affect only his social 
functioning.  Applying the same symptomatology and rationale 
as with the former PTSD criteria, the Board finds that the 
veteran's symptomatology simply does not exhibit the 
necessary flattened affect, circumstantial, circumlocutory, 
or stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
long-term memory, impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work relationships 
as to warrant a 50 percent rating under the revised criteria, 
for any period subsequent to March 30, 1993.

As the Board has found that the preponderance of the evidence 
is against a 50 percent rating under either the former or 
revised criteria, his request for a rating in excess of 30 
percent for PTSD must be denied.  That determination is based 
on application of the pertinent provisions of VA's rating 
schedule.  

Additionally, as noted above, the Board finds no indication 
that the veteran's PTSD symptomatology is so unusual or 
exceptional that the regular schedular standards are 
inadequate to rate his disability.  In this regard, the Board 
notes that there has been no showing that veteran's PTSD has 
caused marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation), or necessitated 
frequent periods of hospitalization.  Indeed, as noted above, 
the veteran has reported his unemployment is due to physical 
disabilities, and that he has never been hospitalized for 
PTSD symptomatology.  In the absence of such factors as those 
noted above, the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996).

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

